By the whole Court.
The complainant who prosecuted, as well for his own damages as for a breach of the peace, was admitted as a witness in the case — which was illegal.
And it doth not appear from the record, that the defendant was found guilty, though he was adjudged to pay damages and costs.
The defendant was bound to his good behavior, without *64day, or reference to any court: "Whereas, a justice of the peace can bind, in such case, only to the next Court of Common Pleas, leaving it to the discretion of that court to continue or discharge the bonds.